PER CURIAM.
The plaintiff was an employee of a stevedoring contractor engaged in discharging a cargo of grain from the defendant’s vessel. He sustained injuries in falling from an unlashed ladder which slipped while he was ascending it from the between deck. The issues left to the jury were whether the defendant failed in its duty to furnish the grain handlers with a reasonably safe means of egress from the holds, and whether the plaintiff himself was guilty of negligence which contributed to the accident. Error is assigned to the court’s refusal to direct a verdict for the defendant. Without reciting the evidence it will suffice to say that the plaintiff made a case which amply justified submission of these issues to the jury. The contention that the court erred in declining to give a requested instruction is too unsubstantial to merit discussion.
Judgment affirmed.